Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/21 has been entered.
3.	Applicant cancelled claims 5-7, 10, 18 and 20-26.
4.	Applicant added claims 27 and 28.

Allowable Subject Matter
5.	Claims 1-4, 8, 9, 11-17, 19, 27 and 28 are allowed.
6.	Claims 1-4, 8, 9, 11-17, 19, 27 and 28 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the closest prior art, Lu et al. discloses intelligent fault diagnosis of rolling bearing using hierarchical convolutional network based health state classification, but fails to anticipate or render obvious an equipment diagnosis system, comprising: a deep learning unit to perform deep learning integratedly on the first and second kinds of equipment through a convolution neural network (CNN) by merged data 
Claim 12 is allowed because the closest prior art, Lu et al. discloses intelligent fault diagnosis of rolling bearing using hierarchical convolutional network based health state classification, but fails to anticipate or render obvious an equipment diagnosis method, the method including the steps of: deep learning integratedly on the first and second kinds of equipment through a convolution neural network (CNN) using merged data of the first frequency data and the second frequency data, wherein the CNN includes extracting the first frequency data and the second frequency data obtained through the Fourier transform by channels, performing a convolution on the first frequency data and the second frequency data by channels, or on mixed data of the first and second frequency data by channels; and diagnosing respective states of the first and second kinds of equipment to be a normal state or a breakdown state based on an integrated deep learning result from the deep learning using the merged data of the first and second 
Claim 19 is allowed because the closest prior art, Lu et al. discloses intelligent fault diagnosis of rolling bearing using hierarchical convolutional network based health state classification, but fails to anticipate or render obvious an equipment diagnosis method, the method including the steps of: multi-modal deep learning integratedly on the first and second kinds of equipment through a convolution neural network (CNN) by using the plurality of kinds of data from the first and second kinds of equipment; and diagnosing a state of the first and second kinds of equipment to be a normal state or a breakdown state based on an integrated deep learning result from the multi-modal deep learning, wherein the equipment diagnosis method further comprises, before the multi-modal deep learning: converting the at least two kinds of time series data into at least two kinds of frequency data through a Fourier transform; and merging the at least two kinds of frequency data obtained through the Fourier transform, and corresponding to the first and second kinds of equipment, to produce merged frequency data, and wherein the integrated multi-modal deep learning uses the merged frequency data, in combination with the rest of the claim limitations as claimed and defined by the Applicant.


8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

    Contact information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857